ETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Cutting through casing with a window mill or cutter is very well-known in the art. Further, the attachments of mills to whipstocks and using anchors to position the whipstocks has also become very common as single trips provide many time and financial incentives. Representative art which appears close to the claimed inventions includes Haugen et al. (US 20020170713), Stokes et al. (US 10364607), Carter et al. (US 20080185148), and Vemuri et al. (US 20180274300). This art discloses attaching a mill to a whipstock as well as anchoring the assembly at a point where the window is desired. Haugen further discloses the use of a mill, at the end of the drill assembly, below the whipstock and anchor. Haugen teaches to use the mill to weaken the casing or open a window through the casing. However, Huagen teaches setting the anchor after the milling. Thus, this art discloses, alone or in combination, many of the variously claimed structure and structural attachments. However, this art fails to disclose or fairly suggest the specifically combined structure and method steps such as having two mating landing profiles and wherein the coupling component releasably latches into the profiles as required. It could thus be argued that the individual structure is known in the art and thus, could just be assembled to disclose the claimed invention. However, the instant invention clearly and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Taras P Bemko/
Primary Examiner, Art Unit 3672
3/8/2021